TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00155-CV


City of Bee Cave, Texas, Appellant

v.

AusPro Enterprises, L.P., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-11-003892, HONORABLE TIM SULAK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed a "Rule 11 Agreement" stating that they have agreed to an
extension of deadlines in this appeal, as well as several other causes in the trial court, pending
settlement discussions.  We therefore abate this appeal and order the parties to file a status report or,
if they have settled their dispute, a motion to dismiss the appeal no later than October 19, 2012.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Henson
Abated
Filed:   August 14, 2012